Name: 80/236/EEC: Commission Decision of 21 December 1979 amending Decisions 77/331/EEC and 78/118/EEC concerning special health guarantees in respect of bovine leucosis (Only the English and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-02-25

 Avis juridique important|31980D023680/236/EEC: Commission Decision of 21 December 1979 amending Decisions 77/331/EEC and 78/118/EEC concerning special health guarantees in respect of bovine leucosis (Only the English and Dutch texts are authentic) Official Journal L 051 , 25/02/1980 P. 0035 - 0036++++COMMISSION DECISION OF 21 DECEMBER 1979 AMENDING DECISIONS 77/331/EEC AND 78/118/EEC CONCERNING SPECIAL HEALTH GUARANTEES IN RESPECT OF BOVINE LEUCOSIS ( ONLY THE DUTCH AND ENGLISH TEXTS ARE AUTHENTIC ) ( 80/236/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 64/432/EEC OF 26 JUNE 1964 ON ANIMAL HEALTH PROBLEMS AFFECTING TRADE IN BOVINE ANIMALS AND SWINE ( 1 ) , AS LAST AMENDED BY DIRECTIVE 79/580/EEC ( 2 ) , AND IN PARTICULAR ARTICLE 8 ( 2 ) THEREOF , WHEREAS BY COMMISSION DECISION 77/331/EEC ( 3 ) THE NETHERLANDS WAS AUTHORIZED TO APPLY SPECIAL HEALTH GUARANTEES FOR THE PREVENTION OF LEUCOSIS IN THE EVENT OF THE INTRODUCTION INTO ITS TERRITORY OF BOVINE ANIMALS FOR BREEDING AND PRODUCTION ; WHEREAS THIS AUTHORIZATION WAS EXTENDED ON 23 DECEMBER 1977 TO IRELAND AND THE UNITED KINGDOM BY COMMISSION DECISION 78/118/EEC ( 4 ) ; WHEREAS THE BENEFIT OF THIS AUTHORIZATION WAS , IN THE VARIOUS ABOVEMENTIONED DECISIONS , LIMITED TO 31 DECEMBER 1978 , IN ORDER TO ENABLE THE COMMISSION TO MAKE PROPOSALS TO THE COUNCIL WITH A VIEW TO FRAMING COMMUNITY RULES IN THIS MATTER ; WHEREAS IN DECEMBER 1978 THE COMMISSION SUBMITTED TO THE COUNCIL A PROPOSAL FOR A REGULATION TO THIS EFFECT ; WHEREAS , IN ORDER TO ALLOW A SUFFICIENT PERIOD FOR THE ADOPTION AND APPLICATION OF THESE COMMUNITY RULES UNDER SATISFACTORY CONDITIONS , THE DATE OF EXPIRY OF THE SPECIAL AUTHORIZATIONS ACCORDED TO THESE MEMBER STATES WAS POSTPONED BY ONE YEAR , UNTIL 31 DECEMBER 1979 , BY COMMISSION DECISION 79/80/EEC ( 5 ) ; WHEREAS THE COUNCIL HAS NOT YET BEEN ABLE TO ADOPT THE NECESSARY RULES ; WHEREAS , IN CONSEQUENCE , THE NETHERLANDS , IRELAND AND THE UNITED KINGDOM REQUESTED ON 27 , 28 , AND 20 NOVEMBER 1979 RESPECTIVELY , THE EXTENSION BY ONE YEAR OF THE SPECIAL AUTHORIZATIONS WHICH THEY ENJOY ; WHEREAS , IN ORDER TO BE ABLE TO REPLY TO THESE REQUESTS , IT IS NECESSARY TO MAKE A FURTHER STUDY OF THE SITUATION IN THESE COUNTRIES WITH REGARD TO LEUCOSIS AND , IN PARTICULAR , THE SPECIAL GUARANTEES REQUIRED BY THEIR NATIONAL RULES , BOTH IN NATIONAL TRADE AND IN INTRA-COMMUNITY TRADE ; WHEREAS , HOWEVER , IN THE MEANTIME , AND IN ORDER TO DO THIS , THE FINAL DATE FOR THE ENJOYMENT OF THE SPECIAL AUTHORIZATIONS ACCORDED TO THOSE MEMBER STATES SHOULD BE POSTPONED BY THREE MONTHS ; WHEREAS THE USE OF A SEROLOGICAL METHOD FOR THE DIAGNOSIS OF THE DISEASE IS THE FRUIT OF TECHNICAL PROGRESS IN THIS FIELD AND OFFERS BETTER GUARANTEES THAN THOSE PROVIDED BY THE HAEMATOLOGICAL TEST STILL IN USE ; WHEREAS , IN THIS RESPECT , THE PROPOSAL FROM THE COMMISSION SUBMITTED TO THE COUNCIL IN DECEMBER 1978 PROVIDES IN PARTICULAR FOR THE GRADUAL REPLACEMENT OF THE HAEMATOLOGICAL TEST BY A COMMUNITY SEROLOGICAL TEST ; WHEREAS IT IS THEREFORE NOW NECESSARY , PENDING THE ADOPTION OF THE COMMUNITY SEROLOGICAL TEST , TO PERMIT THE USE BY THE MEMBER STATES CONCERNED OF SEROLOGICAL METHODS FOR THE DIAGNOSIS OF THE DISEASE ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING VETERINARY COMMITTEE , HAS ADOPTED THIS DECISION : ARTICLE 1 ARTICLE 1 OF DECISION 77/331/EEC IS AMENDED TO READ AS FOLLOWS : " THE NETHERLANDS IS AUTHORIZED UNTIL 31 MARCH 1980 TO REQUIRE THE APPLICATION OF THE HEALTH GUARANTEES LAID DOWN IN ARTICLE 2 ON ENTRY INTO THEIR TERRITORY OF BOVINE ANIMALS FOR BREEDING OR PRODUCTION , ORIGINATING FROM THE TERRITORY OF ANOTHER MEMBER STATE AND INTENDED FOR COMBINING WITH BOVINE STOCK NOT UNDER SUSPICION OF LEUCOSIS . " ARTICLE 2 IN ARTICLE 1 OF DECISION 78/118/EEC THE DATE " 31 DECEMBER 1979 " IS REPLACED BY " 31 MARCH 1980 " . ARTICLE 3 UNTIL 31 MARCH 1980 THE HAEMATOLOGICAL TEST PROVIDED FOR IN ARTICLE 2 OF DECISIONS 77/331/EEC AND 78/118/EEC MAY BE REPLACED BY A SEROLOGICAL TEST CARRIED OUT IN ACCORDANCE WITH THE SPECIFICATIONS OF ANNEX A TO DECISION 80/235/EEC ( 6 ) . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE KINGDOM OF THE NETHERLANDS , IRELAND AND THE UNITED KINGDOM . DONE AT BRUSSELS , 21 DECEMBER 1979 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO 121 , 29 . 7 . 1964 , P . 1977/64 . ( 2 ) OJ NO L 158 , 26 . 6 . 1979 , P . 17 . ( 3 ) OJ NO L 116 , 7 . 5 . 1977 , P . 13 . ( 4 ) OJ NO L 40 , 10 . 2 . 1978 , P . 21 . ( 5 ) OJ NO L 17 , 24 . 1 . 1979 , P . 22 . ( 6 ) SEE PAGE 28 OF THIS OFFICIAL JOURNAL .